Citation Nr: 1827228	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to March 25, 1997 for the grant of service connection for coronary artery disease (CAD), status post (SP) myocardial infarction (MI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 1968, including service in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) from a rating decision in March 2011 of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

The Board previously remanded this case in February 2015 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its prior remand, the Board directed the AOJ to search for the Veteran's complete records of participation in an alcohol and drug rehabilitation program at the La Jolla, California, VA Medical Center (VAMC) in 1970.  Such records were requested and the VAMC responded that there were no records matching the request.  However, in an April 2018 brief, the Veteran's representative observed that the Veteran had previously indicated in a March 1978 statement that he had been treated at the VAMC in 1974.  He had also reported that he had previously been treated at the Patton State Mental Hospital in San Bernardino, California prior to going to the VAMC.  The representative continued that it might be beneficial to obtain such records.  Based on review of the record, it does not appear that these records have been requested.  As additional possible relevant records have been identified, the Board finds that this case must be remanded to obtain such records.     

Accordingly, the case is REMANDED for the following action:

1.   Take appropriate steps, to include obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142), to obtain any additional relevant private treatment records, to specifically include from the Patton State Mental Hospital in San Bernardino, California

2.  Obtain from the La Jolla VAMC all VA clinical records dated from 1970 to the present.  

3.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




